DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because a dark background and structure defined by grayscale instead of solid lines make the elements of the figures difficult to distinguish. Appropriate correction required. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  hyphens should be removed so as not to be confused with claim punctuation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 states “an other glide pad” however the first glide pad has not been set forth.  
Appropriate correction required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 13-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maura (US 4,275,514).


2. The snow plow blade of claim 1, wherein the main blade comprises a longitudinal bottom edge and the extension blade comprises a longitudinal bottom edge (fig. 1) and further wherein the interface is at the longitudinal bottom edges (fig. 2); whereby the slidable cooperation of the slide member with the straight bar contributes to at least one of: a reduction of vibration of the main blade and the extension blade during operation; an increase in a rigidity of the assembly of the main blade and the extension blade; a reduction of a gap between the main blade and the extension blade at the interface; and a reduction of an accumulation of material in or to the blade assembly (inherently the guide 21 would provide structure to contribute to the above).  

8. The snow plow blade assembly of claim 1, wherein the slide member is installed on the extension blade and the straight bar is installed on the main blade (fig. 1 and 2).  

13. The snow plow blade assembly of claim 1, wherein the main blade comprises holder assemblies (22) for mounting the snow plow blade assembly to a snow plow, with the main blade being stationary and the extension blade being mobile with respect to the snow plow.  



15. The snow plow blade assembly of claim 14, wherein the interface further comprises an other groove (groove on 3), wherein the groove and other groove are distant from and parallel to each other.  

18. The snow plow blade assembly of claim 14, wherein the main blade and the extension blade have a top edge and wherein the interface comprises an other groove located on one of the main blade and the extension blade with one of the top edges being slidably housed in the other groove (fig. 2, grooves on 21 and 3).  

19. The snow plow blade assembly of claim 14, further comprising a slide member (21) comprising an extension lip which cooperates with the extension blade to define the groove minimizing a gap between the main blade and the extension blade at the interface (fig. 2).  

20. The snow plow blade assembly of claim 19, wherein the slide member is installed on the extension blade above the edge of the straight bar with the extension lip extending beyond and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maura as applied to claims 1 and 14 in view of Quenzi et al. (US 6,408,549). 
Regarding claims 3, 4, 16 and 17 Maura teaches the snow plow blade assembly of claims 1 and 14, wherein a gap (fig. 2 between 1 and 2) exists between the main blade and the extension blade at the interface. Maura does not teach a glide pad installed in the gap to reduce and to further minimize the gap between the main blade and the extension blade at the interface.  However, Quenzi teaches a similar invention comprising a glide pad between a main blade and extension blade interface installed between a slide member and blade (fig. 18, 108). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include glide pads between the main blade and extension blade at the 

5. The snow plow blade assembly of claim 3, wherein the slide member comprises an extension lip (fig. 2) which cooperates with the straight bar to minimize the gap between the main blade and the extension blade at the interface (fig. 2).  

6. The snow plow blade assembly of claim 5, wherein the slide member is L-shaped (fig. 2).  

7. The snow plow blade assembly of claim 5, wherein the straight bar comprises a top edge, wherein the slide member is installed on the extension blade above the top edge with the extension lip extending beyond and below the top edge and distant from the extension blade to minimize relative movement of the straight bar between the extension blade and the slide member (fig. 2, see 21 and 3).  

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maura in view of Roberge (US 10,106,942). 
Regarding claims 9-12, Maura teaches the snow plow blade assembly of claim 1, but fails to teach a main scraper blade as a separate component to the straight bar. However, Roberge teaches mounting a straight bar and main scraper blade mounted together with a glide pad attached to the main scraper blade (fig. 6, 52 and 64). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include the scraper blade and straight bar as separate components to allow for ease of replacing the scraper blade as taught beneficial by Roberge.

Conclusion
Nammensma (US 2015/0040441) and Miller (US 8,887,413) teach lower straight blade and slide member.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671